UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

         -v-
                                                             No. 09-cr-1228 (RJS)
JOE RODRIGUEZ,                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 59), a presentment in this matter will take place on

Wednesday, June 30, 2021 at 4:30 p.m. via Microsoft Teams. Members of the public may monitor the

proceeding via the Court’s free audio line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          June 23, 2021
                New York, New York                   ___________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
